Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                           April 10, 2018
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 50492-8-II

                                Respondent,

        v.

 PHILLIP J. OGLE,                                              UNPUBLISHED OPINION

                                Appellant.

       WORSWICK, J. — Phillip J. Ogle appeals the superior court’s order denying his motion to

seal his juvenile court records. Ogle argues that the trial court erred when it determined that it

did not have discretion to seal his juvenile records under RCW 13.50.260(4)(a). The State

concedes error. We accept the State’s concession, reverse the trial court’s order denying Ogle’s

motion, and remand for further proceedings.

                                              FACTS

       In 1997, Ogle pleaded guilty in juvenile court to a class A criminal offense. Ogle was 16

years old at the time of his plea. Twenty-one years later, Ogle satisfied every condition of his

1997 disposition, paid all required restitution, and had not acquired additional charges or

convictions.

       On February 24, 2017, Ogle filed a motion requesting that the superior court seal his

juvenile court records. Ogle argued that the superior court had jurisdiction to seal his records

under RCW 13.50.260(4)(a) because the statute grants the superior court discretionary authority

to determine whether to seal a juvenile offender’s court records. The State agreed. The superior
No. 50492-8-II


court denied Ogle’s motion. The superior court reasoned that RCW 13.50.260(4)(a) required the

court to grant a motion to seal a juvenile’s court records when the juvenile offender met every

requirement listed in RCW 13.50.260(4)(a). However, Ogle had been convicted of an offense

that was not subject to mandatory sealing under RCW 13.50.260(4)(a). The superior court ruled

that because Ogle’s offense was not subject to mandatory sealing under RCW 13.50.260(40(a),

the court did not have authority to seal Ogle’s juvenile records. Ogle appeals.

                                            ANALYSIS

       Statutory interpretation is a question of law we review de novo. State v. Hayes, 182

Wn.2d. 556, 560, 342 P.3d 1144 (2015). The purpose of statutory interpretation is to discern and

implement the legislature’s intent. State v. Armendariz, 160 Wash. 2d 106, 110, 156 P.3d 201

(2007). When interpreting the legislature’s intent, we first look to the plain language of the

statute. State v. J.P., 149 Wash. 2d 444, 450, 69 P.3d 318 (2003). To determine the plain language

of a statute, we consider the “‘text of the provision in question, the context of the statute in which

the provision is found, related provisions, amendments to the provision, and the statutory scheme

as a whole.’” State v. Conover, 183 Wash. 2d 706, 711, 355 P.3d 1093 (2015) (quoting Ass’n of

Wash. Spirits & Wine Distribs. v. Wash. State Liquor Control Bd., 182 Wash. 2d 342, 350, 340
P.3d 849 (2015)).

       If the statutory language is subject to more than one reasonable interpretation, the statute

is ambiguous. Conover, 183 Wash. 2d at 711-12. However, if the statute is unambiguous, we must

give effect to its plain meaning as an expression of legislative intent. State v. Hamedian, 188
Wash. App. 560, 563, 354 P.3d 937 (2015).




                                                  2
No. 50492-8-II


       RCW 13.50.260(4)(a) provides:

       The court shall grant any motion to seal records for class A offenses . . . if:
               (i) Since the last date of release from confinement, including full-time
        residential treatment, if any, or entry of disposition, the person has spent five
        consecutive years in the community without committing any offense or crime
        that subsequently results in an adjudication or conviction;
               (ii) No proceeding is pending against the moving party seeking the
        conviction of a juvenile offense or a criminal offense;
               (iii) No proceeding is pending seeking the formation of a diversion
        agreement with that person;
               (iv) The person is no longer required to register as a sex offender under
        RCW 9A.44.130 or has been relieved of the duty to register under RCW
        9A.44.143 if the person was convicted of a sex offense;
               (v) The person has not been convicted of rape in the first degree, rape in
        the second degree, or indecent liberties that was actually committed with forcible
        compulsion; and
               (vi) The person has paid the full amount of restitution owing to the
        individual victim named in the restitution order, excluding restitution owed to
        any insurance provider authorized under Title 48 RCW.

(Emphasis added.)

       Thus, under RCW 13.50.260(4)(a), a superior court is required to grant a motion to seal a

juvenile offender’s court records when the statutory conditions are met. However, RCW

13.50.260(4)(a) discusses only when a court is required to grant a motion to seal a juvenile’s

records. The statute does not say that a court is prohibited from sealing juvenile court records

when the conditions requiring sealing are not met. The plain language of RCW 13.50.260(4)(a)

does not prohibit the superior court from granting a motion to seal juvenile court records under

any given circumstances. The superior court maintains authority to exercise its jurisdiction

consistent with GR 15(c). Under GR 15(c)(1), a party in a juvenile proceeding may request a

hearing to seal court records. After the hearing, the court may order that the juvenile’s court

records “be sealed or redacted if the court makes and enters written findings that the specific



                                                 3
No. 50492-8-II


sealing or redacting is justified by identified compelling privacy or safety concerns that outweigh

the public interest in access to the court record.” GR 15(c)(2).

        We accept the State’s concession that the superior court erred when it determined that it

did not have the statutory authority to seal Ogle’s juvenile court records. We reverse the trial

court’s order denying Ogle’s motion to seal his juvenile court records, and we remand for further

proceedings consistent with this opinion.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                       Worswick, J.
 We concur:



 Maxa, C.J.




 Sutton, J.




                                                  4